PER CURIAM.
Alberto Gonzalez, the defendant, seeks review of the trial court’s order denying his motion for post-conviction relief. Finding merit in the defendant’s illegal sentence claim, we reverse in part and remand for resentencing.
The defendant pleaded nolo contendré to the crimes of grand theft of a motor vehicle and escape, and received twenty year concurrent sentences as an habitual offender. As the State correctly concedes, the twenty year sentence on the grand theft count is illegal because it exceeds the statutory maximum. See §§ 775.084(4)(a) and 812.014(1)(2)(c), Fla. Stat. (1995).
Accordingly, although we affirm the order below in all other respects, the case must be remanded for resentencing as to the grand theft count. We note that because the defendant’s sentence on the escape count is also twenty years and that both sentences are to run concurrently, the defendant’s overall sentence will not be affected.
Affirmed in part; reversed and remanded in part for resentencing.